UNITED STATES DISTRICT COURT  L E D

FoR THE DISTMCT oF CoLUMBIA SEP 2 0 2010

Samg0dson Essell, § C‘;ra‘:;kl'j":‘§fcp)is(`ii-Jill:lita$nd

Plaintiff, )
v. § Civil Action No. l cl ’ l

Eric Holder et al., §
Defendants. l

MEMORANDUM OPINION
This matter, brought pro se, is before the Court on its initial review of the complaint
accompanied by an application to proceed in forma pauperis. The Court will grant the
application to proceed in forma pauperis and dismiss the case for lack of jurisdiction
Plaintiff is a citizen of Nigeria incarcerated at a Bureau of Prisons’ contract facility in
Philipsburg, Pennsylvania. He seeks a writ of mandamus to compel his immediate deportation to
Nigeria based on a removal order issued on August 6, 2007. Because this claim is properly
pursued by applying for a writ of habeas corpus, mandamus relief is not available. See
Muhammad v. Close, 540 U.S. 749, 750 (2004) ("Challenges to the validity of any confinement or
to particulars affecting its duration are the province of habeas corpus[.]") (citation omitted);
Chatman-Bey v. Thornburgh, 864 F.Zd 804, 806 (D.C. Cir. 1988) (where "habeas is an available
and potentially efficacious remedy, it is clear beyond reasonable dispute that mandamus will not
appropriately lie"). Moreover, only the Court having jurisdiction over plaintiffs immediate
custodian, namely, the United States District Court for the Middle District of Pennsylvania, may
entertain the habeas claim. See Rooney v. Secretary of Army, 405 F.3d l029, 1032 (D.C. Cir.

2005) (habeas "jurisdiction is proper only in the district in which the immediate, not the ultimate,

custodian is located.") (intemal citations and quotation marks omitted). This case therefore will

be dismissed. A separate Order accompanies this Memorandum ()pinion.

04 mata

United States District Judge

Date:September l ,20l0